Lorain App. No. 06CA008995, 2007-0hio-5111. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Journal Entry filed December 12, 2007:
“Whether operation of a public housing authority is a proprietary or a governmental function?” The conflict eases are Rhoades v. Cuyahoga Metro. Hous. Auth., Cuyahoga App. No. 84439, 2005-Ohio-505, McCloud v. Nimmer (1991), 72 Ohio App.3d 533, Jones v. Lucas Metro. Hous. Auth. (Aug. 29, 1997), Lucas App. No. L-96-212, and Country Club Hills Homeoumers Assn. v. Jefferson Metro. Hous. Auth. (1981), 5 Ohio App.3d 77.
Sua sponte, cause consolidated with 2007-2106, Moore v. Lorain Metro. Hous. Auth., Lorain App. No. 06CA008995, 2007-Ohio-5111.